          Case 4:20-cr-00163-JM Document 16 Filed 08/07/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

UNITED STATES OF AMERICA

v.                                                               Case No. 4:20-cr-00163-1-JM

CHARLES ELRIC SCHLINKE

                                  ORDER OF DETENTION

       The Defendant was taken into United States Marshal Service custody pursuant to a detainer

in the above-entitled matter. A bond hearing, pursuant to the Bail Reform Act, was offered but

Defendant’s counsel notified the Court that Defendant waives his right to a detention hearing at

this time and agrees to be detained. He reserves the right to request a detention hearing in the

future should he so choose.

       The Defendant is remanded to the custody of the United States Marshal Service. While

detained, the Defendant must be afforded a reasonable opportunity to consult privately with

defense counsel. Further, on order of the United States Court or on request of an attorney for the

Government, the person in charge of the corrections facility must deliver the Defendant to the

United States Marshal for a court appearance.

       IT IS SO ORDERED this 7th day of August 2020.




                                                    JOE J. VOLPE
                                                    UNITED STATES MAGISTRATE JUDGE
